SUPPLEMENTAL DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 was filed after the mailing date of the notice of allowance on 1/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The notice of allowance mailed on 1/13/2021 is maintained as the submitted prior art references in the IDS also fail to teach or suggest the claim limitations of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NHAN T TRAN/Primary Examiner, Art Unit 2697